 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Respondent's offer of reinstatement, less the net earnings of each during said period; 10(3) the Respondent shall, upon request, make available to the Board payroll and other recordsto facilitate the checking of the amount of back pay, which shall be computed in accordancewith the Board's customary formula,ii and (4) that the Respondent be ordered to cease anddesist from in any manner interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed by the ActUpon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.The Respondent, Reliance Clay Products Company, is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.United Stone & Allied Products Workers of America, CIO, is a labor organization asdefined in Section 2 (5) of the Act.3.By discharging Roy Alvey, Travis Ii. Morris, and James G. Sitton, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act6.The Respondent has not engaged in the unfair labor practices alleged in the complaint ofdischargingForeman C. E. McClenny because he refused to discourage union activitiesamong the employees, or ofengagingin acts of surveillance.[Recommendations omitted from publication,)ioCrossett Lumber Company, 8 NLRB 440; Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.iiF. W. Woolworth Company, 90 NLRB 289.CROSBY CHEMICALS, INC.andLODGE 1225, INTERNA-TIONAL ASSOCIATION OF MACHINISTS. Case No. 15-CA-378. May 29, 1953DECISION AND ORDEROn February 13, 1953, TrialExaminerDavid London issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Inter-mediate Report.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errror was committed. The rulingsare hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions of the Respondent, and theentire record in the case, and hereby adopts the Trial Ex-aminer's findings, conclusions, and recommendations to-helimited extent consistent with the findings,conclusions, andorder hereinafter provided.105 NLRB No 15. CROSBY CHEMICALS, INC.153The TrialExaminerfound that by denying the request forreinstatementmade on June 4, 1951, the Respondent violatedSection 8(a) (3) and (1) of the Act. With this conclusion we donot agree.On April 1, 1947, themembers ofthe Union honored thepicket line of the International Union of OperatingEngineers,and on April 10, 1947, the Union itself decided togo out onstrike for recognition.The recorddoesnot establish that theUnion set up a picketlinein addition to the one maintained bythe Operating Engineers.At that time the Respondentengagedinactivity, including conduct on behalf of theBeaureguardChemicals Association (BCA), found by theBoard(CrosbyChemicals, Inc., 85 NLRB 791, August 24, 1949) to be violativeof Section8 (a) (1) and (2) of the Act. The Respondentresumedplant operationson April23, 1947; and on April 28 and 29, 1947,ithired 13replacementsand on May 9, 1947, employed 1 more,therebyreplacingthe 14strikers.The Union on May 2, 1947,made a request for reinstatement.After July 1947 there was nopicketlineat the Respondent's plant.The Boardin its decisionof August 24, 1949,found, amongother things, that the economic strike had been converted intoan unfair labor practice strike by the Respondent's activitiesin connectionwith the BCA; the BCA should be disestablished;the request for reinstatement made on May 2, 1947,was un-conditional; and the strikers were entitledto reinstatement.At the hearing in thatproceedingthe Respondent acknowl-edged that its supervisors had interfered with the formation ofthe BCA. After the hearing, in November 1948, the Respondentannouncedto its supervisorsthat the BCAwas no longer inexistenceas far as the Respondent was concerned, and the BCAheldno meetingsor elections, collected no membership duesor assessments,and had no meetings with management. NoBCA dues were checked off by the Respondent after November5, 1948.On April 3, 1951, the Court of Appeals for the Fifth Circuit,upon petition for enforcement of the Board's Order, held that theMay 2, 1947, request for reinstatement which the Board hadfound was unconditional was in fact conditioned upon the Re-spondent'sagreeingto a consent election. The court entereditsdecree on May 12, 1951, enforcing the Board's Orderexcept for that portion requiring the reinstatement of thestrikers.The Respondent on May 31, 1951, posted the notice as orderedby the court. On June 4, 1951, the Union unconditionally re-quested reinstatement of its members, and on June 21, 1951,the Respondent denied the request on the ground that it did notneed the services of these men.In the prior decision the Board held that the Respondent'sillegal conduct about April 10, 1947, and following, in connec-tion with the BCA prolonged the strike and consequently trans-formed the economic strike into an unfair labor practice strike.Since then a considerable period of time has elapsed and con-ditions have changed. It is now 6 years since the men struck 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDon April 10, 1947, and all 14 were replaced within 1 month ofthe walkout. In 1947 the 14 machine shop employees were em-ployed on construction work being done at that time. When thiswork was completed, the work of the machine shop was reduced,and there are now only 6 employees working in the machineshop. The Respondent resumed plant operations on April 23,1947; the picket line was removed sometime in May, June, orJuly of 1947, almost 6 years ago; and the Respondent has beenin normal operation for several years.Other than the refusal to reinstate, it is not alleged that theRespondent has engaged in any additional unfair labor practices.Indeed, the record shows that in effect the Respondent-dominatedBCA ceased to exist and that, although the prior unfair laborpractices were not fully remedied until it did so, the Respond-ent posted the notice as modified by the court, with reasonablepromptness after the decree was entered.There exists no disagreement between us and our dissentingcolleague on the general principle that unfair labor practicestrikers who unconditionally request reinstatement are entitledto their jobs back. This right is not one which continues withouttime limit however, but must be exercised within a reasonabletime after a strike ceases to be current. Under the circum-stances of this case recited above, we are unable to find thatthe unconditional request for reinstatement of June 4, 1951, wasmade within a reasonable time after the Union's strike ceasedto be current. We note the absence of any evidence in the recordof affirmative acts by members of the Union indicating thatthey resumed their strike following the Respondent's rejectionof theirMay 2, 1947, request for reinstatement. Obviouslystrikers decide to give up their strike when they make a requestfor reinstatement. It was not until January 29, 1948, nearly 9months after rejection of the request for reinstatement, thatthe Union amended an earlier charge filed November 8, 1946,(long prior to the strike) to allege the refusal to reinstate thestrikers to be an unfair labor practice. Plainly, under thesecircumstances our dissenting colleague is not justified incharacterizing this belated submission to the Board of thequestion of the denial of reinstatement as a substitute for af-firmative acts indicating that the strike was resumed andmaintained after rejection of the May 2, 1947, request forreinstatement.Our dissenting colleague's suggestion that the making of theJune 4, 1951, request for reinstatement after the court's de-cision is "decisive of the issue in favor of the strikers," iswithout merit. The court's decision did not purport to pass and,on a record of events ending in 1947, could not have passed onthe question whether the strike was still current in 1951 whenthe court made its decision. As the Respondent was under noobligation to grant the June 4, 1951, request because it was toolate and its refusal to grant it was not violative of the Act, weshall dismiss the complaint.[The Board dismissed the complaint.] CROSBY CHEMICALS, INC.155Member Houston, dissenting:Imust disagree with the views of my colleagues in themajority which nullify the rights of these unfair labor practicestrikers by the use of a standard in such a way as to be peculi-arly unrealistic in the present case. My colleagues state thatthese employees should have made an unconditional applicationfor reinstatement within "a reasonable time after [the] strikeceases to be current"in order to preserve their rights toreinstatement. One might agree in the abstract with this state-ment of principle and yet doubt the validity of its application,as I must, in the present circumstances. While it is undoubtedlytrue that the picketing ceased in 1947--and emphasis is placedon this, albeit inferentially--I do not find that my colleaguesare satisfied to accept this fact as dispositive of the currencyof the strike and the concomitant reinstatement rights of thestrikers, because they find it necessary to comment furtheron "the absence of any evidence in the record of affirmativeacts by members of the Union indicating that they resumedtheir strike." What kind of "affirmative acts" is required isleftundisclosed.Certainly the peaceful submission of theircases to the Board andtheCourt of Appeals for the FifthCircuit is not an insignificant piece of evidence in behalf ofthese employees. I would be willing to characterize it as anadequate substitute for "affirmative acts."But I cannot assumethatmy colleagues would insist, as they appear to, that theseemployeesmust engage in picketing rather than come to usand the court for relief. And I should have thought that mycolleagues would have welcomed the unconditional applicationfor reinstatement of June 4, 1951, consonant as it was with thecourt's views, as decisive of the issue in favor of the strikers.In sum, the gist of the majority opinion seems to lie in theregretably long period of time which has passed since this casewas submitted to the Board and the court. I can find nothing inthe majority's view of this case other than the passage of timedue to litigation which has been made the basis for a denialto these employees of what my colleagues appearto agreeare rights under theAct they surelywere entitled to earlier.Iam aware of the sad and real fact of delay in proceedings ofthis character. It is a fact to be deplored. But I will not relyon it to penalize employees who are in no way at fault for it.Chairman Herzog took no part in the consideration of theabove Decision and Order.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed July 13, 1951, by Lodge 1225, International Association of Machinists,herein called the Union, the General Counsel of the National Labor Relations Board issued acomplaint against Crosby Chemicals, Inc., herein called Respondent or the Company, alleg-ing that Respondent had engaged in and was engaging in unfair labor practices within the meaning 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 61Stat. 136, herein called the Act. Copies of the charge, complaint, and notice of hearing wereduly served on the appropriate parties.With respect to the unfair labor practices,thecomplaint, as amended at the hearing, alleged,in substance, that on or about April 1, 1947, the employees of Respondent ceased work andwent on strike; that from April 1 until April 10, 1947, the employees of Respondent's machineshop, including those with whom this proceeding is concerned, ceased work and observed thepicket line maintained by a labor organization representing other Respondent employees;that on or about April 10, 1947, the machine-shop employees, including those involved in thisproceeding, ceased work and went on strike; that on August 24, 1949, the Board issueda Decision and Order finding that Respondent, from on or about August 26, 1946, and at alltimes material thereafter,had engaged in and was engaging in unfair labor practices,includingviolations of Section 8 (a) (1), (2), and (3) of the Act and that the strike above described wasprolonged by the unfair labor practices of Respondent. The complaint further alleged that onor about June 4, 1951, and thereafter, the striking employees named in footnote 1, supra,made collective and individual unconditional offers to return to work and that Respondent,on or about June 4, 1951, and thereafter, refused to reinstate said employees for the reasonthat they had assisted and had become members of the Union and had participated in the strikeabove described and had refused to work duringsaid strike, and that by said refusal Respond-ent violated Section 8 (a) (1) and (3) of the Act. By its answer, Respondent denied it had com-mitted any unfair labor practices.Pursuant to notice, a hearing was held December 15-16, 1952, at De Ridder, Louisiana,before the undersigned Trial Examiner. All parties appeared and were represented by counselor other representative, were afforded full opportunity to be heard, to examine and cross-examine witnesses, to argue orally at the conclusion of the evidence, and to file briefs. Sincethe close of the hearing, briefs have been received from the General Counsel and Respondent,both of which have been duly considered.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is a Mississippi corporation licensed to do business in the State of Louisianaand maintains an office and plant at De Ridder, Louisiana, where it is engaged in the manu-facture, sale, and distribution of pine oil and related products. In the course and conduct ofitsbusiness operations during the year preceding the filing of the complaint herein, Re-spondent manufactured and sold finished products consisting principally of pine oil, turpen-tine, and related products, valued in excess of $1,000,000, over 80 percent of which was soldand shipped to customers in States other than the State of Louisiana. By its answer, Respond-ent admitted, and I find, that at all times material herein Respondent has been engaged incommerce within the meaning of Section 2 (6) of the Act.II,THE LABOR ORGANIZATION INVOLVEDLodge 1225, International Association of Machinists,during all times material herein, wasa labororganizationwithinthe meaningof Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESIn a prior proceeding against this Respondent,the Board,by itsDecision and Order ofAugust 24, 1949, reported in 85 NLRB 791, found the following facts:InMarch 1947, after Respondent had threatened its employees with reprisals if they joinedcertain labor organizations of their choice,International Union of Operating Engineers, AFL.demanded and was refused recognition as a bargaining agent for all employees in the plant.At about thesame time, the chargingUnionherein demanded and was refused recognition asthe bargaining agent for employees in the machine shop, the department in which the 14employees named in footnote 1, supra, were employed, and the only department with whichiGeorge G.Buchanan,T.E.Downs, T. L. Dans, C. F. Fleming, Roy Grantham, FredHenderson,J.E.Langston,R.J.Lester,CalvinMiers, J. M. Offutt, R. O. Sells, CarlShirley, J.H. Swearengen,W. D. Woodley CROSBY CHEMICALS, INC,157the instant proceeding is concerned.On April 1, 1947, the Operating Engineers began itsstrike for recognition and established a picket line about Respondent's plant.Employees ofRespondent,including the 14 with whom we are concerned,refused to cross the picket line.On April 10, after Respondent had on April 8 refused to negotiate with the charging Union ontheir behalf,the machine-shop employees met and decided to consider themselves as on strikefor recognition and agreed that they would return to work only if Respondent reemployed theentire machine-shop crew and recognized the Union as their bargaining representative. Thus,by April 10, 1947,the machine-shop employees were on strike for economic reasons of theirown.Respondent began to encourage the formation of an "inside"union.Organizational activityon behalf of such a union,known as the Beauregard Chemicals Association,hereinafterreferred to as BCA, began on or about April 10, 1947, during the period when the plant wasclosed down because of the strike aforementioned.Without detailing the evidence found by theBoard, it is sufficient for present purposes to note that in its Decision and Order afore-mentioned, the Board found and concluded that from April 10,1947, Respondent's activitiesin behalf of BCAclearly constituted not only interference and support of theBCA,but also domination. . aswell. . . . This conduct of the Respondent,favoring,as it did, the BCA over the Unionrepresenting the striking employees,was manifestly designed to deplete the ranks ofthe latter organization and thereby to frustrate the striking employees'efforts forrepresentation by a labor organization of their own choosing.Thisunwarranted intru-sion by the Respondent upon the desires for representation of its employees inevitablyserved to prolong their strike. Consequently,that which theretofore had been an economicstrike was transformed into an unfair labor practice strike by the Respondent's illegalconduct.On April 26,1947, Respondent's president ordered the preparation of a "Do not reemploy"list containing the names of all the employees then on strike,including the 14 involved herein,and caused that list to be distributed to Respondent's 'supervisors.During the same month,Foreman Allston told the employees that they would have to join the BCA to keep their jobswith Respondent.On April 28 and April 29, Respondent hired 13 replacements in the machineshop and on May 9 hired 1 more.On May 2, 1947,a union committee sent the following tele-gram to the Respondent which telegram the Board construed to be an unconditional offer bythe 14 men to return to work:In order to restore industrial peace to De Ridder, Louisiana,earnestly request that yourCompany restore all employees who are on your payroll as of April 1, 1947, back on yourpayroll.In return the Unions will rest the matter of representation before the NLRB andwill abide by their findings.Respondent's response,however, was an offer of jobs only to those who had not been re-placed by that time, which the Board construed as a refusal to reinstate.Accordingly, by itsDecision and Order,the Board,on August 24, 1949,ordered the immediate reinstatement ofthe 14 men and that they be made whole for any loss of pay they may have suffered from May2, 1947, by reason of Respondent's discrimination against each of them.To further remedythe unfair labor practices found by the Board,it ordered,inter alia,that Respondent with-draw all recognition from,and completely disestablish,BCA andto post at its plant a noticeadvising its employees that it would not discourage membership in the Union by discharg-ing or refusing to reinstate any of them,would cease its domination of interference with,and contributions to, the BCA, would no longer recognize it as the representative of itsemployees for the purpose of collective bargaining,and would completely disestablish saidAssociation.Respondent failed and refused to comply with substantial portions of the Decision and Orderaforementioned including a failure to reinstate and make whole the named 14 employees anda failure to post the notice aforementioned.The Board sought enforcement of its Decision andOrder in the United States Court of Appeals for the Fifth Circuit,which application wasresisted by Respondent.That court, by an opinion reported in 188 F. 2d 91, concurred in andaffirmed all of the Board's findings,conclusions,and remedial order, save and except onlyin one respect.In the opinion of the court,the union committee's telegram of May 2, 1947, wasnot an unconditional request for reinstatement.For that reason alone it held that the con-tested portion of the Board's Order requiring reinstatement of, and payment of back pay to,the 14 men and the posting of notices with respect thereto,could not be enforced.The re- 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDmainder of the Board'sOrder was ordered enforced by the court decree entered May 12.1951.On May 31,1951,pursuant to the decree of the court of appeals,Respondent posted anotice at its plant which notice was identical in substance and form to that which the Boardby its prior Decision and Order had ordered Respondent to post except that there was omittedtherefrom all reference to the reinstatement or making whole of the 14 employees underconsideration.On or about June 2, 1951, the Union,at a meeting of its members,voted to abandon thestrike and return towork.OnJune 4,Respondent was notified by a union secretary,in writing,that the Union had taken the action just mentioned and made,in behalf of the 14 men namedin footnote 1, supra,unconditional offers to return to work.Respondent acknowledged thisletter on June 21 and advised the Union that it had no present need for the 14 men,or any ofthem, and that it considered itself under no legal obligation to reemploy or reinstate them.None of the men has been reinstated or reemployed by Respondent.Concluding FindingsAn interesting threshold problem is presented by Respondent's contention that the complaintshould be dismissed for the reason that,in violation of Section 10 (b) of the Act,.2 it is basedupon alleged unfair labor practices occurring more than 6 months prior to the filing andservice of the charge herein.Specifically,Respondent asserts that the present case isanalogous to, and controlled by, Greenville Cotton Oil Company,92 NLRB 1033,in which theBoard held that the findings of an unfair labor practice strike was precluded under Section10 (b), where the only charge under consideration was filed more than 6 months after the un-fair labor practice which caused the strike,although timely with respect to that company'sfailure to reinstate the strikers upon application.Here,however, the determination and finding that Respondent provoked an unfair laborpractice strike in April 1947 was made by the Trial Examiner in the prior proceeding whichwas instituted,admittedly,pursuant to charges timely filed, and which determination was af-firmed by both the Board and the court of appeals.Itwould be presumptuous,indeed legallyimproper,forme to determine and find, anew, that by the interjectionof BCAinto the Com-pany's relationship with its employees in 1947,Respondent did, or did not, convert the strikeinto an unfair labor practice strike. The only unfair labor practice concerning which I mustmake the determination is the illegal refusal to reinstate the 14 men pursuant to their un-conditional request for reinstatement made on or about June 4,1951.Concerning this unfairlaborpractice,and it is the only unfair labor practice on which the complaint herein is"based,"a charge was filed on July 3,1951,and served on Respondent on July 16, 1951.The recitals in the instant complaint pertaining to the origin and conversion of the strikeare no more than a narrative of theevidencewhichestablish that in a prior proceeding, basedon a proper and timely filed charge,the Board made the finding which the Respondent as-serts,and properly so, I cannot for the first time make in the instant proceeding.By its previous decision,the Board found that Respondent committed a number of unfairlabor practices since 1946.Among them was its interjection of the company-dominated BCAby which the strike pending in April 1947 was converted into an unfair labor practice strike.That determination was made and put to rest in the first proceeding.Respondent committedanother unfair labor practice in June 1951 when it discriminated against the 14 men in ques-tion by refusing their unconditional request for reinstatement,their replacements havingbeen hired after the strike had been converted into an unfair labor practice strike.That isthe only unfair labor practice on which the instant complaint is "based."The construction of Section 10 (b) for which Respondent contends would compel the con-clusion that in an industry having a 6-month season,an employer could provoke an unfairlabor practice strike near the end of one season,replace the strikers,and plead Section10 (b) in defense when, at the opening of the next season 6 months or more later, he deniesunconditional requests for reinstatement to the strikers.This would bethe result achieved inthe industry just described,and indeed in the case of every unfair labor practice strikelasting 6 months or more occurring in any industry,notwithstanding that the strikers had, as2Section 10 (b) of the Act,in pertinent part, read as follows:... Provided,That no complaint shall issue based upon any unfair labor practiceoccurringmore than six months prior to the filing of the charge with the Board andthe service of a copy thereof upon the person against whom such charge is made .... CROSBY CHEMICALS, INC.159theUnion did in the instant case, filed a timely charge sand received an adjudication thattheemployer had been guilty of the unfair labor practice which caused or prolonged thestrike.Congress certainly intended no such result. The undoubted purpose of the Section10 (b) proviso,as is apparent in its express terms,was merely to discourage dilatory filingof charges.4As such,the Board and the courts have construed the proviso to be a statute oflumtations,and not a rule of evidence to bar testimony of all events occurring more than6 months prior to the filing of the charge. 5Iconclude that the Greenville case is inapposite,and that there is no merit to Respondent'scontention that the complaint should be dismissed because issued in violation of Section 10 (b)of the Act.Ozark Dam Constructors,et al., 99 NLRB 1031.Respondent further contendsthat the April 1947 strike was not . . . prolonged by any unfair labor practice of Re-spondent and, in the alternative,if it is finally determined and held that such strike wascaused or prolonged by unfair labor practices of Respondent,and then and only in suchevent [it is Respondent's contention],that said unlawful conduct of Respondent ceasedon or about December 1, 1948, and that Respondent was not guilty of any unlawful con-duct in violation of the Act at any time during the year 1949 or thereafter or caused orcould have caused said strike to be prolonged or continued at any time during the years1949,1950,or 1951, or any of them.With respect to the first above-quoted contention,viz, "that the April 1947 strike wasnot . . . prolonged by any unfair labor practice of Respondent,"as I ruled at the hearing andindicated earlier in this report.Iwas and am foreclosed by the earlier reported decisions ofthe Board and the court of appeals, 6and of which I have taken official notice, from givingrenewed consideration to that contention.tRespondent,while vigorously in disagreement withthe Board's finding,does not seriously,and in any event cannot successfully, challenge thatthe issue was, in fact,determined by the Board in its earlier decision.That finding, not beingdisturbed by the court of appeals, is now binding and conclusive on me.Indeed, it is my con-sidered opinion,notwithstanding Respondent's contention that the court"never reached thatpoint," that the court expressly approved the finding which Respondent now seeks to chal-lenge.In its opinion,the court summarized the contention of Respondent and the decision of theBoard as follows:Respondent resists enforcement of the order only insofar as it relates to the allegeddiscriminatory refusal to reinstate fourteen machinists.As to the other violations foundby the Board,which are either admitted or not contested by Respondent[which includesthe unlawful interjection of BCA by Respondent],it is sufficient to say that the findingsofthe Board arefully supported by theevidence as a whole,and the Order based on theseviolations should and will be enforced....The Board found that Respondent discriminated in regard to hire and tenure of em-ployment of the fourteen machinists. It concluded that the machine shop employees, as ofApril 10, 1947,were on strike for economic reasons of their own. But when[BCA] madeits appearance on that date and Respondent immediately began to assist and support thatorganization,it thereby intruded upon the employees'right to freedom of choice of rep-resentatives,with the consequent effect of prolonging the strike, and by so doing theeconomic strike was transformed into an unfair labor practice strike.The Board then3By filing this early charge, the employees have avoided the dilemma to which BoardMember Styles alluded in footnote 7 of the Greenville decision.4Senate Report No. 105 on S. 1126, p 27; House Conference Report No 510 on H.R 3020,p. 53.5 The Board's Sixteenth Annual Report, 1951, page 237. N L. R B. v Luzerne Hide &Tallow Co., 188 F 2d 439(C A. 3), cert. den 342 U. S. 868; Axelson Manufacturing Company,88 NLRB 761, 766; N. L R B v. General Shoe Corporation, 192 F 2d 504(C. A 6), cert.den. 343 U. S 904.6Reported in 85 NLRB 791 and 188 F 2d 91(C. A. 5), respectively.7J. S. Abercrombie Company, 83 NLRB 524;International Longshoremen's and Ware-housemen's Union and True Knowledge,102 NLRB 907. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferred to the telegram of May 2, as an unconditional request for reinstatement andconcluded that in the absence of some valid reason for discharge Respondent was dutybound to reinstate the machinists,even though in some instances other employees hadbeen assigned to their jobs.There is noquestion but that where a strike is initially undertaken for economicreasons but is prolonged by reason of the employer's intervening unfair labor practices,the employer is in the same position he would have been in had his unfair labor practicecaused the strike in the first place and is bound to reinstate all strikers and dischargeall those hired to replace them during the strike. N. L. R. B. v. Remington-Rand, Inc.,2 Cir., 130 F.2d 919. Indeed, Respondent does notquestion this general rule but con-tends that the Board eL cad in concluding that the telegram of May 2, 1947, constituan unconditional request for reinstatement.Respondent insists that the material andcontrolling fact as established by the undisputed testimony of the Board's witnesses,is that an agreement to a consent election was made a condition of the proposal ... andthat, therefore, the record compels the conclusion that no unconditional request forreinstatement was ever made on behalf of the machinists,either by the telegram of May2nd or otherwise. We agree with the Respondent....Concluding as we do, that there was no unconditional request for reinstatement bythe striking machinists,it follows that the contested portion of the Board's Order re-quiring reinstatement of and payment of back pay to the fourteen machinists and theposting of notices with respect thereto cannot be enforced. (Emphasis supplied.)It is unmistakably apparent from a reading ofthe court's opinionthat if it had been in agree-ment with the Board that the requestfor reinstatement was in fact unconditional, it wouldhave ordered reinstatement. And, havingbeen replaced,theywould have been entitled to suchreinstatement, only if they were unfair labor practicestrikers,Accordingly,I adhere to myruling at the hearing that Respondentis foreclosed in this proceeding from relitigating theissue of whether or not the 14 machinistsbecame unfair labor practice strikers before theirreplacementswere hired.We turn next to Respondent's alternativecontention that "the saidstrike ceased to be anunfair labor practice strike on or about December 1, 1948... and revertedto its originaleconomic character," and that thereafterthere was no legal obligation on the part of Re-spondent to reinstate the strikingemployees.In connection with that contention,the record establishes that on or about November 19,1948,atand during the course of thehearing in the prior case before Trial ExaminerWhittemore,Respondent'sattorneysadmitted,in the presence of representatives of theUnion, that"in violation of the Act ...supervisors of the Company interfered with theaffairs off BCA]." The recordherein also establishes that after the hearing before ExaminerWhittemore, BCA held nomeetings or elections,collected no membership dues or assess-ments, and had nomeetings or conferences with management pertaining to grievances,wages,hours, or other termsor conditions of employment.Itwas also established thatthough Respondent's contractwith BCA providedfor a monthly checkoff of dues, no such dueswere deducted after November5, 1948. However,insofar as the record discloses, the onlyothernotice pertainingtoBCA givenby Respondent, until May 31,1951, was an oral an-nouncement to Respondent's supervisors in late November 1948. by R. H.Crosby, Respond-ent'spresident,"that the BCAwas no longer in existence as far as the company is con-cerned."Though theCompany admitted part of its illegal conduct with reference to BCA at thehearing beforeExaminerWhittemore, it failed tocomply with his requirement,or that of theBoard, thatitpost a notice advising its employees that it had completely renunciated anddisestablished BCA and wouldno longer interfere with, recognize,or contribute support toit,or anysuccessorthereto. No notice withreference to the disestablishment of BCA wasgiven to theemployeesuntil May 31, 1951, when thedecree of the circuit court of appeals wasentered.? Two dayslater, the charging Union voted to abandon the strike.Two days afterthatmeeting,on June 4. theunconditional request for reinstatement was made in behalf ofthe 14 machinists.Icannot agreewith Respondent that the inactivity of BCAafter the hearing before TrialExaminerWhittemore, and the noticegiven by Respondent to its supervisors,reconverted$ Though Respondent may plead in excuse for its failure to post the notice prescribed byboth the Trial Examiner and the Board the inclusion therein of an offer to reinstate andmake whole the 14 employees,that fact did not preclude Respondent from posting the required.or a similar, notice restricted to its renunciation and disestablishment of BCA. CROSBY CHEMICALS, INC.161the existing unfair labor practice strike into an economic strike. Prescription of the mannerand means necessary to adequately remedy an unfair labor practice are matters that are leftto the discretion and judgment of the Board, and not that of the Respondent. In the thousandsof decisions that have been rendered by the Board since the passage of the Act, every one, inwhich a violation of Section 8 has been found, has required the posting of a notice to theemployees that the employer will no longer engage in the violative conduct and will remedy theunfair labor practice found. Thus, in the Board's first reported case, Pennsylvania GreyhoundLines, Inc., 1 NLRB 1, where the Board found that the employer had created and fostereda labor organization in violation of what is now Section 8 (a) (2) of the Act, it concluded, inorder to "effectuate the policies of the Act... [that the company] post notices in all the placesof business wherein their employees ... are engaged, stating that said [company-dominatedunion] is disestablished and that respondents will refrain from any such recognition thereof."When the case reached the Supreme Court, 303 U. S. 261, that Court affirmed the Board'sconclusion that posting of the notice aforementioned "was an appropriate way to give effectto the policy of the Act."Shortly thereafter, the Supreme Court again had occasion to consider the importance of thenotice and its contents in a proceeding also involving acompany-dominated union. In that case,N. L. R. B. v. Falk Corporation, 308 U. S. 453, the intervening court of appeals had modifiedthe Board's order (6 NLRB 654) by omitting the requirement that the notices to be postedcontain a statement that the company cease and desist from its unlawful activities. In revers-ing the court of appeals, the Supreme Court stated:The purpose of the Board in requiring the company to publish notice assuring its em-ployees that it would "cease and desist" had been "to convey to the employees the knowl-edge of a guarantee of an unhampered right in the future to determine their own laboraffiliations." Knowledge on the part of the men that the company would cease and desistfrom hampering, interfering with and coercing them in selection of a bargaining agent,which the Board found the company had done successfully in the past, was essential ifthe employees were to feel free to exercise their rights without incurring the company'sdisfavor. ..The modified notices neither renounced the company's unlawful practicesnor promised their abandonment, and left as a candidate the Independent, [the company-dominated union], toward which the unrenounced unlawful activities of the company hadbeen directed. We think the plant notices as modified by the Court's order fell far shortof conveying "to the employees the knowledge of a guarantee of an unhampered rightin the future to determine their labor affiliations."Inevaluatingthe evidence upon which Respondent relies that notice of its alleged re-nunciation of BCA was effectively and sufficiently brought home to the employees, the factthat Crosby told Respondent's supervisors "that BCA was no longer in existence as far as theCompany was concerned" has no legal significance. Notice to Respondent's supervisors isnot notice to its rank-and-file employees. And, even if it be assumed, arguendo, that the ad-missionsofRespondent's attorneys at the hearing before ExaminerW i ttemore, in thepresenceof union representatives, may be considered notice of these admissions to the 14men under consideration, it would avail Respondent nothing. The statements were admis-sionsmade expressly "for the record" in that proceeding, and did not even pretend to be astatement of management policy to govern its future conduct. There is no evidence that theywere communicated to the employees, or that it was so intended.9 They were mere legal ad-missionsthat supervisors had interfered in the affairs of BCA.The Trial Examiner, the Board, and the court of appeals, all had before them the admis-sions and statements made at the 1948 hearing, and yet all were in agreement, as late as May1951, that Respondent's illegal domination of BCA had not yet been adequately remedied. Allwere stillof the opinion that in order to completely remedy that domination, not only that anotice be posted but that the notice include more than Respondent admitted at the hearing.All were inagreementin 1951 that Respondent was required "to convey to the employees theknowledge of a guaranteeof an unhampered right in the future to determine their own laboraffiliations." N. L. R. B. v. Falk Corporation, 309 U. S. 453. A violator must completely"dissipatethe unwholesome effect of violations of the Act." N. L. R. B. v. Franks Co., Inc.,321 U. S. 702. An admission of guilt for past violative conduct was, and is, not sufficient.As the Board recently held, an employer's "offer to the strikers [which] did not include anyremedy forthe unfair labor practices which caused and prolonged the strike--did not convert9 Cf. M. Snower & Company, 83 NLRB 290. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unfair labor practice strike into a mere economic strike." Star Beef Company, 92 NLRB1018; enfd. 193 F. 2d 8 (C. A. 1)."Nor is it material that the [BCA] has in fact been inactive since[ November 1948]. Itsinactive status is not necessarily permanent. It has never been disestablished by the corporateRespondent, and the possibility that it may be revived still exists." Russell ManufacturingCompany, 82 NLRB 1081, 1085; enfd. in pertinent part 187 F. 2d 296 (C. A. 5); Raybestos-Manhattan, Inc., 80 NLRB 1208, 1209-1210.By reason of all the foregoing, and by virtue of Section 2 (3) of the Act, 10 I find and con-clude that the unfair labor practice strike continued until June 4, 1951, when Respondent wasnotified of its termination by the Union and the 14 men made an unconditional request for rein-statement. Wilson & Company, Inc., 77 NLRB 959; Massey Gin & Machine Works, 78 NLRB189; Kallaher & Mee, Inc., 87 NLRB 410; Globe Wireless, Ltd., 88 NLRB 1262, enfd. 193 F.2d 748 (C. A. 9). Accordingly, I find that by denying that request, Respondent discriminatedagainst these employees in violation of Section 8 (a) (3) of the Act. By that denial, Respondentalso restrained and coerced its employees in the exercise of rights guaranteed by Section7 of the Act and thereby violated Section 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connection with itsoperations described in section I, above,have a close,intimate,and substantial relation totrade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I will recommend thatitcease and desist therefrom and take certain affirmative action to effectuate the policies ofthe Act.It has been found that Respondent has discriminated in regard to the hire and tenure of em-ployment of the 14 employees named in footnote 1, supra. I will therefore recommend thatRespondent offer them immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights and privileges,and to make them whole for any loss of pay they may have suffered as a result of Respond-ent's discrimination.Ithaving been established that the employees were engaged in a strike to protest Re-spondent's unfair labor practices, and that thereafter Respondent discriminatorily refusedto reemploy said employees when they unconditionally applied for reinstatement on June 4,1951, it will therefore be recommended that Respondent offer the employees listed in theAppendix hereto attached immediate and full reinstatement to their former or substantiallyequivalent positions, dismissing, if necessary, any employees hired since the strike wasconverted into an unfair labor practice strike on April 10, 1947. If, after such dismissal,there are insufficient positions remaining for all these employees, 11 the available positionsshall be distributed among them, without discrimination because of their union member-ship, activity, or participation in the strike, following such system of seniority or othernondiscriminatory practice as heretofore has been applied in the conduct of Respondent'sbusiness. Those strikers for whom no employment is immediately available after such dis-tribution, shall be placed upon a preferential hiring list with priority determined among themby such system of seniority or other nondiscriminatory practice as has heretofore beenapplied in the conduct of Respondent's business and thereafter, in accordance with such list,shall be offered reinstatement as positions become available, and before other persons arehired for such work. Reinstatement, as provided herein shall be without prejudice to theemployees' seniority or other rights and privileges.Itwill also be recommended that Respondent make whole the employee aforementioned forany loss of pay they may have suffered by reason of Respondent's discrimination against them.As the discrimination occurred at the time of the denial of their unconditional application for10 "The term 'employee' shall include . any individual whose work has ceased as aconsequence of, or in connection with, any current labor dispute or because of any unfairlaborpractice,andwho has not obtained any other regular and substantially equivalentemployment. . ""There is evidence that Respondent has been operating with a curtailed staff after theunfair labor practice strike began. CROSBY CHEMICALS,INC.163reinstatement,but after Respondent curtailed its operations,itwill be recommended thatRespondent pay each of them a sum of money equal to the amount which he normally would haveearned as wages from the date following June 4,1951,when he would be entitled to reinstate-ment in accordance with the reinstatement formula described above,less his net earningsduring said period.The back pay shall be computed in the manner established by the Board,and Respondent shall make available to the Board payroll and other records to facilitate thechecking of amounts due. F.W. Woolworth Company,90 NLRB 289;N. L. R. B.v. Seven-UpBottling Company,344 U.S. 344.The character and scope of the unfair labor practices engaged in indicate an intent to defeatself-organization of the employees.Itwill therefore be recommended that Respondent ceaseand desist from in any manner interfering with, restraining,or coercing its employees inthe exercise of rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Lodge 1225,InternationalAssociation of Machinists,was, during all times materialherein,a labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of the employeesnamed in the Appendix hereto attached,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) and(3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOTdiscouragemembershipin any labor organization of our employees,by discharging or refusing to reinstate any of our employees or in any other mannerdiscriminating in regard to their hire or tenure of employment,or any term or con-dition of their employment.WE WILL NOTin any other manner interferewith,restrain, or coerce our employeesin the exercise of their right to self-organization.to bargain collectively through rep-resentatives of their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or allof such activities except to the extent that such right may be affected by an agreementrequiring membership in labor organizations as a condition of employment,as authorizedby Section 8 (a) (3) of the Act.WE WILL offerthe employees named below immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to any seniority or otherrightsand privileges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination against them,in the manner set forth in the sec-tion entitled"The Remedy"of the Intermediate Report ofthe TrialExaminer hereinGeorge G. BuchananFred HendersonR. O. SellsT. E. DownsJ.E. LangstonCarl ShirleyT. L. DansR. J. LesterJ.H. SwearengenC. F. FlemingCalvin MiersW. D. WoodleyRoy GranthamJ.M. OffuttAll our employees are free to become or remain members of any labor organization. Wewill not discriminate in regard to hire or tenure of employment or any term or condition of 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment against any employee because of membership in or activity on behalf of anylabor organizationCROSBY CHEMICALS, INC.,Employer.Dated .................By.............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered,defaced, or covered by any other materialACME BOOT MANUFACTURING COMPANY, INC.andUNITEDRUBBER, CORK, LINOLEUM & PLASTICWORKERS OFAMERICA, CIO.CaseNo. 10-CA-1394.May 29, 1953DECISION AND ORDEROn February 26, 1953, Trial Examiner Thomas S. Wilsonissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engag-ing in certain unfair labor practices and recommending thatitcease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Reportattached hereto. He also found that the Respondent had notengaged in other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations. There-after, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'The Board 2 has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed.' The Boardhas considered the Intermediate Report,4 the Respondent'sIThe Respondent's request for oral argument is hereby denied because the record, includ-ing the Respondent's exceptions and brief, in our opinion, adequately present the issues andthe positions of the parties.2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwiththiscase to a three-member panel [Members Houston, Styles, andPeterson].3 The Respondent excepted to the Trial Examiner granting the General Counsel's motionthat the official papers in connection with the original charge filed on October 23, 1951, beamended to change the name of the Respondent from "Acme Boot Corporation" to "AcmeBootManufacturing Company, Inc." The Respondent conceded at the hearing that it hadreceived all papers in connection with this charge, and disclaimed any element of surprise.Accordingly, we find no merit in this exception. See Lee E. Stine, d/b/a Fairchild Cafeteria,92 NLRB 809.4The Trial Examiner found that the General Counsel failed to prove by a preponderanceof the evidence the allegation of the complaint that the Respondent discriminatorily selectedEdith Hiett Clark for layoff because of her activities on behalf of the Union. As no exceptionshave been filed to this finding, we adopt it pro forma. Moreover, as the General Counsel didnotexcept to the Trial Examiner's failure to find that the Respondent interrogated itsemployees concerning their union activities during the months of June and July 1951, weshall dismiss this allegation.105 NLRB No. 19.